Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,421,670. Although the claims at issue are not identical, they are not patentably distinct from each other because instant method claims 21-30 and claims of ‘670, taken in combination considering independent and dependent claims, commonly recite a beverage bottling process or method comprising steps of providing testing and control devices to a bottling process for testing and controlling bacterial and microbial growth, purifying water utilized in the process, mixing the water with humic and fulvic acid to create a black-colored mixed solution, conveying and storing the mixed solution within a sanitary environment, and thus creating a bottled black colored water beverage safe for human consumption. The instant claims are generally broader or genus and encompassed in the narrower, species claims of ‘670. The instant apparatus claims 31-40 are equivalent .
Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In claim 21, it is unclear whether the 1st clause concerning providing testing and control devices for detecting bacterial and microbial growth is distinct and totally separate from the 4th clause concerning monitoring conditions using at least one testing device for detecting bacterial and microbial organisms; is the “at least one testing device” of the 4th clause distinct and separate from the “testing and control devices” recited in the 1st clause? Also in claim 21, each recitation of “safe for human consumption” and “generally safe for human consumption” is vague and indefinite, since no criteria is present to indicate which of one or more parameters and respective quantity(ies) of such parameter(s) constitutes what is safe or alternately unsafe.
In claim 24, “for sanitizing…with humic acid and fulvic acid” is grammatically confusing, and non-idiomatic, as the clause appears to recite the providing of the acids as part of the sterilization process.
In claim 25, “treating…with filtration…processes” is non-idiomatic, simply deleting “processes” would clarify the claim meaning. 
In claim 26, “wherein…further comprising” is confusing, “further comprises adding essential vitamins and natural flavors to the purified water” is suggested.

In claim 29, insertion of “the” is needed after “wherein” and replacement of “is” with “are” is necessary, to verify that each of the steps of claim 21 are being referenced, and also “with regulatory organic guidelines and standards” is vague and ambiguous” since it is unclear which types of standards and guidelines are concerned, and for which jurisdiction(s) or geographic area(s).
For claim 30, it is unclear how the providing of filter mesh openings to separate the acids from the source, has nexus to the method steps introduced in claim 21.
Claims 31 and 36, taken as a whole, are of improper structure; although the claim is entitled “An apparatus”, only composition (a black colored beverage) and method steps (remainder of the claim); each of “regulatory standards”, “testing and control devices”, “predetermined levels of acceptance”, “safe for human consumption”, “naturally occurring”, “regulatory compliant sanitary environment” and “regulatory organic guidelines and standards” and “safe for human consumption” are all vague, indefinite, ambiguous and of unclear scope, there being no universal, discrete definition or understanding as to what parameters that each of the terms such as “standards” etc. encompass, what constitutes “safe” or as to where or when such terms apply. 
Each of dependent claims 32-35 and 37-40 additionally as worded and structured, only add method step limitations to the apparatus introduced in claim 31 and 36. It is unclear what unit(s) or other apparatus structure are recited as employed to 
For claims 32 and 34, it is unclear if the “humic acid” and “fulvic acid” molecules are of the humic and fulvic acid of the recited humate source of claim 31.
For claims 38 and 39, both “regulatory standards” is vague and of unclear scope and meaning, and “when detected” is vague and indefinite, as it is unclear what sensor or detection unit of apparatus is being referenced.
In claim 40, it is unclear what filtering unit or structure is reference by “a series of filer mesh openings”.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24 and 26-40 are rejected under 35 U.S.C. 103 as being unpatentable over Sherwood et al PGPUBS Document US 2007/0154614 in view of Petralia PGPUBS Document US 2012/0213756, and Martin PGPUBS Document US 2016/0095877. For independent claims 21, 31 and 36, Sherwood discloses a method for producing health protein drinks or beverages comprising:
a beverage bottling process employing purified water [0065, 0112, 0116, 0124, 0129];
providing testing and control devices to a beverage bottling process for testing and controlling bacterial and microbial growth to be within predetermined levels of acceptance safe for human consumption [0132, 0133, 0143, 0146, 0147];
purifying and making potable the water from at least one water source or supply by filtration, reverse osmosis to obtain a purified solution [Examples 6-9, specifically 0112, 0124]; 
maintaining at least one separate sanitary facility, based on regulatory standards, for mixing a plurality of additives including vitamins, minerals and other beverage 
while preventing the occurrence of contamination from bacterial and/or other microbial growth from occurring at various stages in the mixing process and at the conclusion of the bottling process by employing at least one sanitizing device to sanitize the water during the mixing and also at the conclusion of packaging the bottles [0067, 0103, Examples 6-9];
the produced beverage optionally being of a black color, when black bear whey protein or milk is added to the solution [0048];
 monitoring conditions of the bottling process for producing beverage mixed solution products using at least one testing device for detecting bacterial or microbial contamination [0132, 0133, 0146-0147] and thus inherently ensuring that the beverage is within a regulatory compliant sanitary environment ; and
creating a bottled, colored, beverage safe for human consumption [0132, 0146].
The claims differ from Sherwood by requiring the mixing of the potable, purified water with vitamins, minerals and other additives to include mixing with extracted humic and fulvic acid molecules in the creation of a mixed solution, obtained from a humate solution source.
Petralia teaches to prepare a beverage by mixing fulvic acid molecules derived from humus, which may also contain humic acid and other nutrients to potable or drinking water, thus water which has been purified, in combination with other vitamins, 
Martin teaches to prepare a beverage to which both humic and fulvic acids may be added to water which has been purified by distillation [0026, 0034, 0042, 0043]. 
Thus, it would have been obvious to one of ordinary skill in the art of bottling beverages, to have augmented the Sherwood process, as taught by Petralia and Martin, to create a beverage further enhanced with anti-oxidants as the humic and fulvic acids have notable antioxidant properties and to activate the vitamins and minerals which have been added, as humic and fulvic acids also have been discovered to activate or catalyze the properties of other water additives including the vitamins and minerals.
Sherwood further or specifically discloses: 
reverse osmosis filtration which inherently encompasses filtering microorganisms for claim 22 and inherently provides a series of reduced size mesh openings considering the additional filtration step of passing the contents of bottling through a 30 mesh screen for claims 30, 32 and 40 [Examples 6-9, specifically 0112, 0124, 0133]; 
UV sterilization steps for claims during mixing and bottling processing steps for claims 23, 24, 28, 33 and 39, inherently dechlorinating any chlorine present in the mixed solution [0067]; 
adding essential vitamins and natural flavors for claim 26 [0068]; 
adjusting the mixed solution pH level while adding citrus-based additives for claim 27 [0067 and 0073]; 

the bottling process meeting sanitary standards, thus inherently being in compliance with regulatory organic guidelines and standards for claim 29 [0132].  
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sherwood et al PGPUBS Document US 2007/0154614 in view of Petralia PGPUBS Document US 2012/0213756 and Martin PGPUBS Document US 2016/0095877, as applied to claims 21-23 and 26-40 above, and further in view of Heinig PGPUBS Document US 2003/0150796 and Smith et al patent 2,380,800. The specific water treatment or purification steps of ozone and UV disinfecting, deionizing, filtering, desalination such as by reverse osmosis, PH level adjusting, control of temperature, and other steps of separating and segregating of contaminants are taught by Sherwood at [0067 ] 
However, Sherwood lacks teaching of the specific purification steps of dechlorinating and defluoridation required in claim 25, thus this claim further differs by requiring the water purification steps to include dechlorinating and defluoridation, respectively. Heinig teaches to dechlorinating potable water which is being bottled into a beverage at [0057, 0064]. It would have been further obvious to one of ordinary skill in the art of bottling beverages to have utilized such dechlorination in the process of Sherwood, so as to prevent eventual leaching of the materials of the bottles, deterioration of the bottles, and to prevent adverse health effects to the consumer by excess chlorine. Smith et al teach to deflluorinate potable water which is being bottled into a beverage at (page 1, column 1, line 1 to page 1, column 2, line 14 and page 4, 
It would have been further obvious to one of ordinary skill in the art of bottling beverages to have utilized such dechlorination and defluoridation in the process of Sherwood, so as to improve the flavor and taste of the beverage and prevent such adverse health effects of excess chlorine.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
02/25/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778